DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 05/16/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5 and 10-16 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zal et al., (US 2010/0278887).
	Zal et al. teaches “use of a hemoglobin for the preparation of dressings and to the resulting dressings” (p. 1, para. [0001]); and “[i]n one preferred embodiment, the invention, the invention relates to the use of a hemoglobin immobilized in a matrix, as defined above, for the preparation of a dressing intended for the external treatment . . . of periodontal diseases . . .” (clm. 4-5) (p. 2, para. [0050]).
	Zal et al. further teaches, “the use of a hemoglobin immobilized in a matrix, according to the invention, makes it possible to exert a bactericidal effect on Gram-anaerobic bacteria” (clm. 3) (p. 4, para. [0094]), wherein “it is anaerobic bacteria, which are the most pathogenic, that are responsible for the pathological condition” of periodontal disease (Id. para. [0095]).  Zal et al. identifies “Porphyromanas gingivalis” (clm. 15) as anaerobic bacteria responsible for periodontal diseases (Table 1 at p. 4).
	The type of hemoglobin used for the dressings include “extracellular hemoglobin from an invertebrate animal, chosen from the phylum Annelida, and is in particular an extracellular hemoglobin belonging to marine worms such as Arenicola marina” (marine invertebrate animal), as per claims 2, 10-13 (p. 3, para. [0072]). Phylum Annelida includes “three classes: the polychaetes (such as Arenicola marina), the oligochaetes (such as the earthworm Lubricus terrestris) and the achaetes (such as leeches). Note: Lubricus terrestris is part of the Lumbricadae family.
	The compositions are taught to exist as a gel, as per claim 14, insofar as Zal et al. teaches, “the invention relates to the use of a hemoglobin immobilized in a matrix . . . which allows the creation of an oxygen gradient through the gel” (p. 3, para. [0088]). 
	The compositions are also taught to exist “in aqueous form . . . in a physiologically compatible buffer” (p. 5, para. [0129]).  The prior art teaches a specific embodiment comprising hepes buffer (salts present) at a pH of 7.35 (p. 9, para. [0213]), as per claim 16.
	The prior art is anticipatory insofar as it teaches administering a bactericidal agent, i.e. hemoglobin (oxygen transporter) of marine invertebrate animal to patients infected by Gram-negative bacteria, i.e. patients with periodontal disease.
	In the alternative, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to administer a bactericidal agent, i.e. hemoglobin (oxygen transporter) of marine invertebrate animal to patients infected by Gram-negative bacteria, i.e. patients with periodontal disease insofar as the prior art teaches same.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612